Citation Nr: 0738228	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to a disability rating higher than 30 percent 
for bilateral varicose veins. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from November 1942 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from January 1948 and April 2002 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  This case has been advanced on the 
Board's docket.  See 38 U.S.C.A. § 7107 (West 2002 and Supp. 
2005); 38 C.F.R. § 20.900(c) (2007).   

Concerning the left shoulder disorder claim, a review of the 
record shows the RO originally issued a decision in January 
1948 denying this claim.  However, the February 1948 letter 
advising him of that decision only mentioned the denial of 
another claim that he had filed, and which the RO also had 
considered.  Since he was not apprised of the RO's 
disposition of the claim specifically concerning his left 
shoulder, this claim remained in open status; finality never 
attached.  See Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995), citing Hauck v. Brown, 6 Vet. App. 518 (1994) (where 
a veteran never received notification of a decision denying 
his claim, the usual one-year limit for timely appealing the 
decision does not begin to accrue ("run")).  In light of 
this, in May 2004 the Board determined that his December 2001 
correspondence alleging clear and unmistakable error (CUE) in 
that January 1948 decision actually served as a timely 
notice of disagreement (NOD) with that decision.  The Board 
then recharacterized the left shoulder issue as one of 
service connection, as opposed to CUE.  The Board proceeded 
to remand this claim to the RO to issue a statement of the 
case (SOC).  See Manlincon v. West, 12 Vet. App. (1999).  The 
RO issued a SOC in July 2004, and the veteran responded by 
filing a substantive appeal (a VA Form 21-4138 in lieu of a 
VA Form 9) in October 2004 to perfect his appeal to the Board 
of this claim.  38 C.F.R. § 20.200.

Also in its May 2004 decision, the Board remanded the claim 
concerning the rating for the bilateral varicosities and 
confirmed the RO's denial of service connection for a back 
disorder.  So that latter claim is no longer at issue.

Regrettably, the Board again must remand the bilateral 
varicose veins claim to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for still further development 
and consideration.  The Board, however, will go ahead and 
decide the claim concerning the left shoulder disorder.


FINDINGS OF FACT

1.  The veteran began serving on active duty in the military 
in November 1942, and he clearly and unmistakably had pre-
existing left shoulder kyphosis and a history of a 
dislocation of this shoulder.  

2.  There also is clear and unmistakable evidence the pre-
existing left shoulder disorder was not permanently 
exacerbated during service beyond its natural progression.


CONCLUSION OF LAW

The veteran's pre-existing left shoulder disorder was not 
aggravated by his military service.  38 U.S.C.A. §§ 1101(3), 
1110, 1111, 1112(a), 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307(a)(3), 3.309(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty 
to notify was accomplished by way of a VCAA letter from the 
RO to the veteran dated in October 2004.  This letter 
effectively satisfied the notification requirements of the 
VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
left shoulder service-connection claim; (2) informing him 
about the information and evidence the VA would seek to 
provide; (3) informing him about the information and evidence 
he was expected to provide; and (4) requesting that he 
provide any evidence in his possession pertaining to his 
claim.  See also Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

In Pelegrini II, the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ, i.e., RO decision that 
is the basis of this appeal was already decided prior to the 
enactment of the current section 5103(a) requirements in 
November 2000.  The Court acknowledged in Pelegrini II  that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content-complying notice and proper subsequent VA 
process.  Pelegrini II, 18 Vet. App. at 120.  The Federal 
Circuit Court and Veterans Claims Court have since 
interpreted this to mean providing any necessary notice and 
going back and readjudicating the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a 
meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).



Here, after initially providing VCAA notice in October 2004, 
the RO went back and readjudicated the claim in the August 
2005 SSOC.  So after providing the required notice, the RO 
reconsidered the claim - to include addressing any 
additional evidence received in response to the notice.  So 
the timing defect in the notice has been rectified.

Moreover, since the initial rating decision at issue occurred 
prior to enactment of the VCAA - meaning prior to November 
9, 2000, the veteran was not provided still additional VCAA 
notice concerning the downstream disability rating and 
effective date elements of his service-connection claim.  
Compare and contrast the holdings in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007) and Dunlap v. Nicholson, 21 
Vet. App. 112 (2007).  Regardless, since service connection 
is being denied, no disability rating or effective date 
will be assigned, so not providing additional notice 
concerning these downstream elements of the claim is moot 
and, therefore, at most harmless error.  See, too, Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error has been identified, VA 
(not the veteran) has the burden of rebutting this 
presumption by showing the error was not prejudicial to the 
veteran, i.e., harmless, in that it does not affect the 
essential fairness of the adjudication.  To do this, VA must 
demonstrate:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  

Even if one could reasonably argue that not providing Dingess 
notice is presumptively prejudicial, this still has been 
rebutted:  (1) based on the communications sent to the 
veteran over the course of this appeal, he clearly has actual 
knowledge of the evidence he is required to submit; and (2) 
based on his contentions and the communications provided to 
him by VA over the course of this appeal, he reasonably 
understands from the notices provided what was needed.  

The veteran submitted personal statements and duplicate 
service medical records (SMRs), showing actual knowledge of 
the evidence required to substantiate his left shoulder 
claim.  In addition, the VCAA notice letter provided by VA is 
clear and pertinent to his contentions, such that a 
reasonable person could understand what was required to prove 
the claim.  Moreover, in response to the October 2004 VCAA 
letter requesting further information from him, he submitted 
a personal statement detailing the history of his left 
shoulder disorder.  So, again, all things considered, he was 
afforded a meaningful opportunity to participate effectively 
in the adjudication of his claim.  Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006).

As for the duty to assist, the RO has obtained his SMRs, 
relevant VA treatment records, and a post-service VA 
examination in December 1947.  The veteran has not identified 
any private medical evidence relevant to his left shoulder 
claim.  The Board is also satisfied as to compliance with its 
May 2004 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  

In spite of the fact that the veteran identified additional 
VA treatment records in October 2004, VA's duty to assist 
only includes obtaining records of "relevant" VA medical 
treatment identified by the veteran.  38 U.S.C.A. § 
5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  In this respect, the 
veteran asserted these outstanding VA records pertained to 
his increased rating claim on appeal.  There is no evidence 
or allegation that such records are "relevant" for purposes 
of showing that a current left shoulder disorder was incurred 
in or aggravated by military service.  Therefore, any VA 
medical records not currently secured could not alter the 
ultimate disposition of the left shoulder appeal.  VA is not 
required to search for evidence, which even if obtained, 
would make no difference in the result.  Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  See also Soyini v. Derwinski, 1 Vet. 
App. 541 (1991) (declining to require strict adherence to 
technical requirements and impose additional burdens on VA 
when there was no benefit flowing to the claimant).



Further, the evidence of record contains sufficient medical 
evidence to decide the left shoulder claim.  Thus, a remand 
for a VA examination and/or opinion is not necessary to 
decide the claim.  See 38 C.F.R. § 3.159 (c)(4).  As service 
and post-service medical records provide, as a whole, provide 
evidence of only a temporary exacerbation of a left shoulder 
disorder during service with no residual disability, the 
Board finds no basis for a VA examination/opinion to be 
obtained.  See also McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (discussing circumstances when a VA examination is 
required).  Thus, the Board is satisfied that the duty to 
assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations

Service connection may be granted if it is shown the veteran 
suffers from a disability resulting from an injury suffered 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 
C.F.R. §§ 3.303, 3.306.  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996). 

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).



In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).    

Some diseases on the other hand are chronic, per se, such as 
arthritis, and therefore will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For purposes of establishing service connection under 
38 U.S.C.A. § 1110, every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. § 
3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.



If a preexisting disability is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disability, but the veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on the veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  



Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a preexisting 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  

Analysis - Left Shoulder Condition

The veteran contends a pre-existing left shoulder disability 
was aggravated beyond the natural progression of the disorder 
during service.  See December 1945 claim.  In the 
alternative, he alleges that his current left shoulder 
condition first manifested during service.  See December 2001 
NOD.

His SMRs show that, during his October 1942 military 
enlistment examination, he was noted to have moderate 
kyphosis of the left shoulder.  In addition, a history of a 
dislocated left shoulder was noted.  Thus, he clearly and 
unmistakably had 
pre-existing left shoulder disabilities - that is, left 
shoulder disabilities before he entered into military service 
in November 1942.  38 C.F.R. § 3.304(b).  
Since these disorders were noted during his military 
enlistment medical evaluation, he is not entitled to the 
presumption of soundness when entering service.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 3.304(b).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).

In this respect, during service, SMRs disclose the veteran 
dislocated his left shoulder on three occasions - in 
February 1943, September 1943, and July 1945.  The July 1945 
injury was the most significant as he was hospitalized for 
over 20 days.  His left shoulder was placed in a sling.  The 
report of that July 1945 hospitalization notes five 
dislocations in total - two prior to service and 
three more during service.  But after discharge from 
hospitalization in August 1945, the pain ("aching") in this 
shoulder had subsided and no surgery was required.  Most 
notably, upon discharge from the military in December 1945, 
the examiner documented the veteran's history of recurrent 
left shoulder dislocation, but found no objective evidence of 
any musculoskeletal defects, including kyphosis or a then 
current left shoulder dislocation.  Simply stated, there is 
no indication that any 
pre-existing left shoulder disorder permanently worsened 
based on the in-service evidence of record.  SMRs, overall, 
provide evidence against such a finding.

Furthermore, two years after discharge from service, the 
veteran had a VA orthopedic examination in December 1947.  He 
told the examiner that his left shoulder ached at work.  
However, the examiner documented no recurrence of a prior 
left shoulder dislocation since discharge.  The examiner also 
found no evidence of any residual disability upon testing.  
X-rays performed at that time were also negative for any left 
shoulder disorder.  Thus, the evidence does not show that any 
pre-existing left shoulder disability underwent a permanent 
increase in severity during service beyond the normal 
progression of the disability.  In making this determination, 
manifestations of the disability prior to, during, and 
subsequent to service were all considered.  Concerning this 
it is worth reiterating the veteran had experienced two 
dislocations of this shoulder prior to service, so only one 
less than the three he experienced during service, which in 
turn reaffirms the dislocations (both prior to and during 
service) were "recurrent" and not dependent on whether 
he was serving in the military or anything that entailed.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone, 8 Vet. App. at 
402.  And since he did not experience any additional 
dislocations during the two years immediately subsequent to 
his discharge from the military, it cannot be said that 
anything that had occurred during his time in the military 
(whether it was physical training or whatever) caused him to 
experience the dislocations more frequently.  Indeed, to the 
contrary, it appears they were not less frequent than before.

The Board emphasizes that temporary or intermittent flare-ups 
of a preexisting injury or disease are insufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  Jensen, 4 Vet. App. at 306-307; Green, 1 Vet. App. 
at 323; Hunt, 1 Vet. App. at 297.  In this case, although 
there were several left shoulder dislocations during service, 
there was no evidence of a permanent increase in this 
disability at discharge or several years after service.  
Moreover, although hospitalized during service, in Verdon v. 
Brown, 8 Vet. App. 529 (1996) the Court held that the 
presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.  It is also significant 
that the medical evidence of record does not record any 
further complaints of a left shoulder disorder until 1996 - 
many decades after the fact, when VA treatment records reveal 
that moderate degenerative joint disease (DJD) of the left 
shoulder was diagnosed.  Maxson, 230 F.3d at 1333.  



Simply stated, overall, the evidence of record does not 
demonstrate that any of the veteran's preexisting left 
shoulder disorders permanently worsened during service.  
Although he is competent to allege that he has experienced 
left shoulder pain since service, these lay statements are 
outweighed by the medical evidence of record showing no 
permanent increase of a left shoulder disorder during 
service, and no medical treatment for any left shoulder 
disorder until decades after service.  See Barr v. Nicholson, 
21 Vet. App. 303, 310 (2007). 

Finally, the Board sees that recent VA X-rays dated in July 
2000 continue to show moderate DJD of the left shoulder, but 
no evidence of the preexisting dislocation or kyphosis.  The 
first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  In this vein, the Board has 
also considered direct service connection for DJD of the 
left shoulder by way of incurrence during service.  However, 
there is no evidence of DJD during service or within one year 
after service, as X-rays during service and upon VA 
examination in December 1947 are negative for DJD.  Hence, 
the presumption of in-service incurrence for left shoulder 
arthritis (DJD) is not for application. 38 U.S.C.A. §§ 
1101(3), 1112(a)(3), 1113; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  Moreover, there is simply no medical evidence of a 
nexus between the current diagnosis of left shoulder DJD and 
the veteran's period of military service during the 1940s.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000
 
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's left shoulder disorder 
claim by way of in-service incurrence or aggravation.  It 
follows that there is not such a balance of the positive 
evidence with the negative evidence to otherwise permit a 
favorable determination on this issue.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  The claim is denied. 




ORDER

Service connection for a left shoulder disorder is denied.  


REMAND

A remand for additional development of the evidence is 
required before final appellate review of the increased 
rating for varicose veins claim at issue. 

First, the RO (AMC) must send the veteran a VCAA notice 
letter complying with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  This letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date.  

Second, in his October 2004 substantive appeal, the veteran 
indicated that he continued to receive treatment for his 
bilateral varicose veins disability at the VA Medical Centers 
(VAMCs) in Albany and Syracuse, New York.  In addition, 
he indicated he received treatment at the VA Community Based 
Outpatient Clinic (CBOC) in Bainbridge, New York.  He did not 
indicate the precise dates of his treatment.  Although the 
claims folder contains some records from 2003, it appears 
that additional pertinent VA records remain outstanding.  
VA's duty to assist includes obtaining records of his 
relevant VA medical treatment.  38 U.S.C.A. § 5103A(c)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) (2006).  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged 
with constructive knowledge of evidence generated by VA).  
The AMC should take appropriate steps to obtain these VA 
records on remand.

Third, another VA examination is needed to determine the 
current severity of the veteran's bilateral varicose veins 
disability.  His last VA examination was in June 2003, 
so over four years ago.  And although not that remote, 
relatively speaking, a more current examination would be 
helpful in deciding his appeal, especially since he asserted 
in October 2004 that he continues to receive treatment for 
this condition.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).  Therefore, a remand is necessary for a more 
current examination to adequately rate his current bilateral 
varicose veins disability. 

Accordingly, the varicose veins issue is REMANDED for the 
following development and consideration:

1.	Send the veteran a VCAA notice letter 
complying with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter must advise 
him concerning the elements of a 
disability rating and an effective 
date.

2.	Obtain the records of any medical 
treatment pertinent to his varicose veins 
claim from the VAMCs in Albany and 
Syracuse, New York, and the VA CBOC in 
Bainbridge, New York from 2003 to the 
present.  All attempts to secure these 
records, and any response received, must 
be documented in the claims file.  If no 
records are available, a response to that 
effect is required and should be 
documented in the file.

3.	After associating any additional VA 
treatment records with the claims folder, 
then schedule the veteran for a VA 
examination to determine the current 
severity of his bilateral varicose veins.  
He is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a 
higher rating.  The examination should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
of the veteran's pertinent medical 
history - including, in particular, the 
records of his recent treatment.  The 
examiner should indicate whether his 
bilateral varicose veins disability 
exhibits symptoms of persistent edema, 
stasis pigmentation, eczema, intermittent 
ulceration, subcutaneous induration, and 
constant pain at rest.   

4.	Then readjudicate the claim for a 
higher rating for bilateral varicose 
veins in light of the additional 
evidence obtained since the August 2005 
SSOC.  If the claim is not granted to 
the veteran's satisfaction, send him 
and his representative a SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


